DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a flow path selection assembly movable between at least a first position in which the first flow path is operative, and a second position in which the second flow path is operative” in claim 5; and
“a control member…being actuable by a user wherein the actuation of the control member causes the flow path selection assembly to move between the first position and the second position” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
These means-plus-function limitations have been interpreted in accordance with the specification as follows:
“a flow path selection assembly movable between at least a first position in which the first flow path is operative, and a second position in which the second flow path is operative” is interpreted as a slideable member, such as a plate with an aperture as described in the instant specification (see Fig. 7A-B; p. 18, ll. 18-31), a removable mouthpiece (p. 19, ll. 25-26), and/or values and flow diverters (p. 20, ll. 20-28) and equivalents thereof;
“a control member…being actuable by a user wherein the actuation of the control member causes the flow path selection assembly to move between the first position and the second position” is interpreted as bone or more buttons, switches, or a touchscreen (p. 18, ll. 25-26), a removable mouthpiece (p. 19, ll. 25-26), and equivalents thereof.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Qiu (US 11234464).
Regarding claim 1, Qiu discloses an atomizing head (abstract; “apparatus”) for forming an aerosol (abstract) comprising:
a first chamber (48; Fig. 4; “first receptacle”) comprising a first heating assembly (413; see Fig. 8) including a first liquid guiding member (412; “first substrate”) made of cotton, cloth, cotton fiber, or porous ceramic (col. 6, ll. 50-55; “solid”) and a first heating element (411; see Fig. 8; “first heater”) for heating to atomize in the liquid guiding member (col. 9, ll. 50-55);
a second chamber (49; “second receptacle”) comprising a second heating assembly (414) including a second liquid guiding member (412; “second substrate”) made of cotton, cloth, cotton fiber, or porous ceramic (col. 6, ll. 50-55; “solid”) and a second heating element (411; “second heater”) for heating to atomize in the liquid guiding member (col. 9, ll. 50-55); and
a liquid storage tube (22; “housing”) defining a first flow path in which external airflow enters through the first chamber, to the air cavity (47), and flows through the second chamber (see Fig. 9; col. 6, ll. 25-37; “flow path including the first receptacle and the second receptacle”) such that the aerosol formed by the aerosol forming substrate is sequentially taken away by the external airflow (col. 5, ll. 63-67; “heated products…pass through the second receptacle to produce an inhalable medium”).

Regarding claim 2, Qiu discloses the first heating assembly (413) including the liquid guiding member (412) is located in the first chamber (48; col. 6, ll. 17-20; see also Fig. 7-8; “first receptacle configured to receive a consumable product of predetermined size comprising the first substrate”) and the second heating assembly (414) including the liquid guiding member (412) is located in the second chamber (49; col. 6, ll. 17-20; see also Fig. 7-8; “second receptacle configured to directly receive the second substrate”).

Regarding claim 3, Qiu discloses the first chamber and the second chamber is disposed in an atomizing head (4) which is easily dissembled from connecting member (31; col. 10, ll. 10-20; see Fig. 3; “member movable to cover and cover an opening providing access”) to a fixing groove (422; see Fig. 7; “chamber”).

Regarding claim 19, Qiu discloses the apparatus as discussed above and further discloses:
atomizing the liquid in the first liquid guiding member using the first heating member (col. 9, ll. 47-52; “produce heated products”; and
flowing the atomized liquid into the second chamber and taking away atomized liquid in the second chamber  (col. 5, ll. 63-67).

Regarding claim 20¸ Qiu discloses forming a smoke with the second heating component  (col. 5, ll. 63-67).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 19-28 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (US 2019/0142073) in view of Goch (US 2017/0071251).
Regarding claims 1 and 10, Nakano discloses a flavor inhaler (abstract; “apparatus”) for controlling the amounts of an inhaled aerosol and flavor (abstract; “generating an inhalable medium”) comprising:
a reservoir (102, 511; Figs. 1 and 6) in the form of a cartridge (space occupied by the cartridge is the “first receptacle”) attachable/detachable from the battery source (para. 44; see Fig. 6), the reservoir including a fibrous material holding the aerosol source (para. 45; “first substrate is a solid”); 
a flavor source (106; 532; Fig. 1, 5-6) arranged in a cartridge body (531; space occupied by the cartridge body is “second receptacle”) attachable/detachable from the main body (para. 44; see Fig. 5-6) in the form of a sheet of tobacco (para. 47; “second substrate is a solid”);
an atomizing section (104; “first heater”) including a heater arranged to atomize the aerosol source in the reservoir (para. 46; “heat the first substrate in use”); and
an inhaler body (510; Fig. 6; “housing”) defining a first flow path (110A and 110C, 540A; see Figs. 1 and 6) which guides an aerosol through the flavor source (para. 101; “including the first receptacle and the second receptacle”) such that aerosol generated by the atomizing section passes through the flavor source to add a flavor component to the aerosol (para. 47; “inhalable medium”).
However, Nakano is silent as to a second heater arranged to heat the second substrate in use.
Goch teaches a smoking device comprising a liquid evaporator module (12; Fig. 4) including a heating coil (4a), and a tobacco heater module (14) having a tobacco heater (5; “second heater arranged to heat the second substrate in use”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a tobacco heater as in Goch to the flavor source made of tobacco as in Nakano in order to advantageously adjust the temperature of the tobacco substance (Goch; para. 17).

Regarding claim 2, modified Nakano discloses the flavor source and reservoir are constructed as cartridges attachable/detachable to/from the main body (para. 44). 

Regarding claim 3, modified Nakano discloses the inhaler body (510; includes the “second receptacle”) includes a chamber with an opening (see Fig. 5) and a mouthpiece member (52) detachable from the inhaler body  in order to uncover an opening in a chamber of the main body (para. 93; see Fig. 5). 

Regarding claim 4, modified Nakano discloses the first flow path (110A+110C; 540A) and a second flow path (110B+110C; 540B); the second flow path not including the flavor receptacle (see Fig. 1 and 6). 

Regarding claim 5¸ modified Nakano discloses a flow rate adjustment mechanism (112; Fig. 1; “flow path selection assembly”; see also Fig. 8-9) in which can be rotated between a first position (see Fig. 8-9) and a second position (see Fig. 8-9) in which the first flow path and the second flow path are operative (para. 107).

Regarding claim 6, modified Nakano discloses the flow rate adjustment mechanism includes a first member (731A) and second member (731B) (“control member”) rotated about the center axis to adjust the flow rate of air and aerosol through the first and second flow paths (para. 109; “causes the flow path selection assembly to move between the first and second positions”). 

Regarding claim 7, modified Nakano discloses the first flow path including a first outlet and the second flow path including a second outlet (see annotated Fig. 6 below; see also Fig. 1).

    PNG
    media_image1.png
    556
    773
    media_image1.png
    Greyscale

Regarding claim 8, modified Nakano discloses removable mouthpiece (108, 520, 750) connected to the first and second outlet (see Fig. 5). 

Regarding claim 9, modified Nakano discloses a removable mouthpiece (108, 520, 750; “outlet”) connected to both the first and second flow paths (see Fig. 1). 

Regarding claim 19, modified Nakano discloses the apparatus as discussed above with respect to claim 19, and a method comprising:
heating the aerosol source to produce an aerosol (para. 46; “produce heated products”); and
passing the aerosol through the flavor component thereby adding a flavor component to the aerosol (para. 49; “entraining one or more constituents from the second substrate in the heated products…to produce the inhalable medium”).
Regarding claim 20, modified Nakano discloses controlling a temperature of the tobacco heater to provide a tobacco aroma (Goch; para. 10).

Regarding claim 21, modified Nakano discloses attaching a reservoir/atomizing cartridge to the battery (para. 44; “receiving a consumable product of a predetermined size in the first receptacle”) and attaching a flavor source cartridge to the main body (para. 44; “directly receiving the second substrate in the second receptacle”).

Regarding claim 22, modified Nakano discloses detaching a mouthpiece member (52) from the inhaler body (510; para. 93) in order to uncover an opening in a chamber of the main body (see Fig. 5). 

Regarding claim 23, modified Nakano discloses the first flow path (110A+110C; 540A) and a second flow path (110B+110C; 540B); the second flow path not including the flavor receptacle (see Fig. 1 and 6); and further comprising:
heating the aerosol source using the atomizing section to produce the flavored aerosol (para. 49), and 
passing the heated aerosol through the second flow path which does not pass through the flavor source (para. 49). 

Regarding claim 24, modified Nakano discloses adjusting a ratio of flow rate between the first and second flow paths (para. 51). 

Regarding claim 25, modified Nakano discloses using the flow rate adjustment mechanism (112) to adjust the ratio between the first flow path and the second flow path (para. 51) includes rotating between a first position (see Fig. 8-9) and a second position (see Fig. 8-9).

Regarding claim 26, modified Nakano discloses the flow rate adjustment mechanism includes a first member (731A) and second member (731B) (“control member”) rotated about the center axis to adjust the flow rate of air and aerosol through the first and second flow paths (para. 109; “causes the flow path selection assembly to move between the first and second positions”). 

Regarding claims 27-28, modified Nakano discloses the passing the aerosol along the first flow path including a first outlet and/or the second flow path including a second outlet (see annotated Fig. 6 above; para. 49).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747